Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on August 30, 2021.
3.	Claims 1-13, 15-18 and 20-22 are pending in this application.
4.	Claims 1, 3-13, 15-18 and 20 have been amended. New claims 21 and 22 are presented for examination. Claims 14 and 19 have been canceled.

Response to Arguments
5.	Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends “that the cited references, alone or in combination, fail to teach or suggest the feature of amended claim 1: configuring, using the one or more processors, a second camera on the moving vehicle to capture partial frame images comprising a sampling area containing a first region of interest of the one or more regions of interest, wherein the configuring comprises generating the sampling area based on a ranking of the one or more regions of interest, wherein the sampling area consists of some, but not all, of a field of view of the second camera”.
	Examiner respectfully disagrees. Alon discloses a system for detecting and recording real-time law violations having an array of wide and narrow angled cameras providing a plurality of images of a substantially 360 degrees field of view around a vehicle of law enforcement. More specifically, the traffic law violation detection and recording system 100 also includes a processor 
In FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane 
 	In FIG. 10, which is a top view illustration of a traffic law violation detection and recording system 100 of the present invention showing an example of a viewing zone 52a viewed by a wide angle camera 50a, having a target vehicle 30 within viewing zone 52a and a corresponding narrow angle camera 60a aligned to view and acquire images of regions of interests (ROIs) of target vehicle 30.  When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a.  Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected [See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062]. 
Thus, the system is configured to classify or rank regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Alon system also is capable of detecting one or more target vehicles or pedestrians [See at least par. 0047, 0049, 0087, 0089, 0091, 0102]. 

	All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive or are deemed moot in view of a necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-8, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ALON(US 2011/0234749 A1)(hereinafter Alon) in view of ZHANG et al.(US 2014/0193032 A1)(hereinafter Zhang) in further view of Grauer(US 2017/0270375 A1)(hereinafter Grauer).
Regarding claims 1 and 13, Alon discloses a method and a system for obtaining a high-resolution image of a region of interest [See Alon: at least Figs.  1-13, par. 0043, 0045-0047, 0058-0060, 0065-0071, 0077-0079 regarding system and method for detecting real-time law violations events, more specially to obtain ROIs containing ID objects such as detected vehicle, license plate of the detected vehicle, the driver of the detected vehicle and/or any other evidentiary object.], the method and the system comprising: 
a first camera on a vehicle[See Alon: at least Figs. 1-10 and  par. 0045-0046, 0061 regarding at least one of the wide angle camera units 50.]; 
a second camera on a vehicle [See Alon: at least Figs. 1-2 and 10 and par. 0045-0046, 0062 regarding at least one of the narrow angle camera units 60]; and 
one or more computing devices [See Alon: at least Figs. 1-2 and par. 0045-0046, 0048-0049 regarding traffic law violation detection and recording system 100 also includes a processor 120] configured to: 
obtaining, using one or more processors, / obtain a first image from a first camera on a moving vehicle / the first camera as the vehicle is moving[See Alon: at least Figs. 1-13 and  par. 0045-0046, 0061 regarding at least one of the wide angle camera units 50 viewing the scene around the host vehicle 10. Traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images…Image frame 51 is captured by camera 50.]; 
identifying, using the one or more processors, / identify one or more regions of interest within the first image [See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding methods according to different embodiments of the present invention analyze in real time image frames 51, using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated... Reference is now made to FIG. 10, which is a top view illustration of a traffic law violation detection and recording system 100 of the present invention showing an example of a viewing zone 52a viewed by a wide angle camera 50a, having a target vehicle 30 within viewing zone 52a and a corresponding narrow angle camera 60a aligned to view and acquire images of regions of interests (ROIs) of target vehicle 30.  When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a.  Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected…]; 
configuring, using the one or more processors, a second camera on the moving vehicle to capture partial frame images comprising a sampling area containing a first region of interest of the one or more regions of interest, wherein the configuring comprises generating the sampling area based on a ranking of the one or more regions of interest, wherein the sampling area consists of some, but not all, of a field of view of the second camera / configure the second camera to capture partial frame images of a sampling area containing a first region of the one or more regions of interests as the vehicle is moving, wherein the sampling area consists of some, but not all, of a field of view of the second camera, wherein the configuring the second camera, the one or more computing devices are configured to generate the sampling area based on a ranking of the one or more regions of interest  [See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images, detecting and recording traffic violation events data including video images, before, during and after a traffic violation event, and available relevant data such the speed of host vehicle 10 (for example from the CAN bus of host vehicle 10), geographical location and time (for example from a GPS), and other available relevant data. Control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI. Employing various optical techniques to replace or enhance the currently described system is envisioned. Such optical techniques can include, in a non-limiting example, a mobile array of mirrors. Cameras 60 have typically a very narrow FOV and a large PAN moving range typically enables to acquire a close-up image of all or most of the FOV of a corresponding wide angle camera 50. …(thus, the system is configured to classify or rank regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected.)]; 
tracking / track, using the one or more processors, the first region of interest within the field of view of the second camera as the second camera moves along with the vehicle[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI. Employing various optical techniques to replace or enhance the currently described system is envisioned. Such optical techniques can include, in a non-limiting example, a mobile array of mirrors. Cameras 60 have typically a very narrow FOV and a large PAN moving range typically enables to acquire a close-up image of all or most of the FOV of a corresponding wide angle camera 50.]; 
reconfiguring / reconfigure, using the one or more processors, the second camera to capture images of the sampling area containing the first region of interest in dependence on the tracking of the first region of interest[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI.], 
reconfiguring of the second camera comprising reconfiguring of one or more of the size, shape, or location of the sampling area[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI…(thus, in order to capture at least a portion of the image containing the region of interest, control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI by reconfiguring at least the position or location of the sampling area or shape or size since regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected.)]; and
receiving, using the one or more processors, / receive image captured by the second camera[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images, detecting and recording traffic violation events data including video images, before, during and after a traffic violation event, and available relevant data such the speed of host vehicle 10 (for example from the CAN bus of host vehicle 10), geographical location and time (for example from a GPS), and other available relevant data. Control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI…].
Alon does not explicitly disclose receiving, using the one or more processors, / receive a plurality of images captured by the second camera; and creating, using the one or more processors, / create an enhanced image of the first region of interest from the plurality of images captured by the second camera, wherein a resolution of the first region of interest within the enhanced image is higher than a resolution of the first region of interest within any one of the plurality of images captured by the second camera. 
However, receiving a plurality of images and creating an enhanced image of the region of interest from the plurality of images captured by one of the cameras having a resolution higher than the resolution of the plurality of images captured by one of the cameras was well known in the art at the time of the invention was filed as evident from the teaching of Zhang [See Zhang: at least Figs. 1-8 and par. 0021-0026, 0033, 0038-0043 regarding for example,  FIG. 6 illustrates a plurality of image frames 502, 504 and 506 captured by the rear-view camera device 16 of FIG. 1 representing a FOV rearward of the vehicle. While three image frames are depicted any number of image frames can be selected. Each of the image frames 502, 504, 506 includes a region of interest 505 encompassing a target vehicle travelling behind the subject vehicle, e.g., vehicle 10 of FIG. 1. In the illustrated embodiment, the second image frame 504 is captured later in time than the first image frame 502, and the third image frame 506 is captured later in time than the second image frame 504. Referring to the first and second image frames 502, 504, respectively, the target vehicle within the region of interest 505 is closer in the second image frame than that of the first image frame. Thus, the target vehicle is moving. Referring to the second and third image frames 504, 506, respectively, the target vehicle within the region of interest 505 is closer in the third image frame 506 than that of the second image frame 504. Thus, the position of the target vehicle within the region of interest 505 has moved in each of the first, second and third image frames 502-506 due to the target vehicle moving faster than the subject vehicle in the illustrated embodiment… FIG. 7 illustrates an exemplary controller 700 executed by the processor 22 of FIG. 1 for applying temporally-implemented super-resolution to a plurality of image frames…With the differences removed from the plurality of input image frames and the feature points remaining, multi-frame super-resolution can be applied among the plurality of input images at the multi-frame super-resolution module 614 to generate a resulting image frame having enhanced resolution. Also, FIG. 8 illustrates an exemplary flowchart 800 illustrating a non-limiting embodiment of spatially-implemented super-resolution and temporally-implemented super-resolution applied in combination to a plurality of image frames captured by a camera device… Spatially-implemented super-resolution is applied to each input image frame on an individual basis as depicted by dashed boxes 910, 910', 910''. For each input image frame 902, 902', 902'', the region of interest can be identified requiring resolution related to detail per pixel to be increased and spatially-implemented super-resolution can be applied to the region of interest in each input image frame 902, 902', 902'' to enhance image sharpness within each region of interest. Spatially-enhanced input image frames 904, 904', 904'' are generated subsequent to applying the spatially-implemented super-resolution to each of the input image frames 902, 902', 902''…]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alon with Zhang teachings by including “receiving, using the one or more processors, / receive a plurality of images captured by the second camera: and creating, using the one or more processors, / create an enhanced image of the first region of interest from the plurality of images captured by the second camera, wherein a resolution of the region of interest within the enhanced image is higher than a resolution of the first region of interest within any one of the plurality of images captured by the second [See Zhang: at least Figs. 1-8 and par. 0021-0026, 0033, 0038-0043].
Alon and Zhang do not explicitly disclose receiving, using the one or more processors, / receive a plurality of images captured by the second camera, including a second image captured before the reconfiguring and a third image captured after the reconfiguring.
However, capturing one or more images before and after reconfiguring at least one of the cameras was well known in the art at the time of the invention was filed as evident from the teaching of Grauer[See at least Figs. 1-6 and par. 0024-0028,  0054-0063, regarding Camera 104 includes at least one image sensor 105 that accumulates reflected light pulses 118 and generates an image of the scene. Image sensor 105 operates in a substantially similar spectral range as light source 102 (e.g., in the visible, NIR, and/or SWIR wavelengths).  Image sensor 105 is configured to acquire at least one image frame, such as a sequence of consecutive image frames representing a video image, which may be converted into an electronic signal for subsequent processing and/or transmission.  The image generated by image sensor 105 is referred to herein as a "reflection-based image" or a "main image", interchangeably, which encompasses any optical or digital signal representation of a scene acquired at any spectral region, and encompasses both a single image frame and a sequence of image frames (i.e., a "video image")…Auxiliary detection unit 140 operates using passive imaging, whereby thermal sensor 107 detects the thermal (e.g., infrared) radiation 128 emitted from the imaged environment, and then converts the detected radiation into thermal data (electronic signals or electrical charges) which can be stored, transmitted, or used to generate a thermal image, also referred to herein as an "auxiliary image" or "emission-based image"…Thermal sensor 107 may be a relatively inexpensive sensor, characterized by: low resolution, small and basic optics (e.g., a single lens), a small processor (e.g., sufficient for low resolution), and basic electro-mechanical components.  For example, the resolution of an image acquired by thermal sensor 107 may be approximately 10% of the resolution of an image acquired by image sensor 105…The method of FIG. 6 is generally implemented in an iterative manner, such that at least some of the procedures are performed repeatedly or continuously, in order to keep imaging the surrounding environment for at least a selected duration. In procedure 260, a detection characteristic of the main detection unit and/or the auxiliary detection unit is adaptively controlled, based on information obtained from the emission-based image and/or the reflection-based image.  Referring to FIGS. 1 and 3, controller 106 sets or adjusts at least one detection characteristic relating to main detection unit 130 and/or auxiliary detection unit 140, based on the processing of reflection-based image 170 and emission-based image 180.  For example, controller 106 may modify at least one operating parameter of main detection unit 130, such as a gating/imaging parameter of light source 102 and/or image sensor 105…(As shown from Fig. 6, after adaptively controlling the detection characteristics, another reflection-based image and an emission-based image can be acquired in an iterative manner. Thus one or more images can be captured before and after the reconfiguring of the respective cameras)]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alon and Zhang with Grauer teachings by including “receiving, using the one or more processors, / receive a plurality of images captured by the second camera, including a second image captured before the reconfiguring and a third image captured after the reconfiguring” because this combination will have the advantage of providing a method for adaptively controlling the cameras when capturing images of region of interests[See Grauer: at least Figs. 1-6 and par. 0024-0028,  0054-0063].
Regarding claims 3 and 15, Alon, Zhang and Grauer teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Alon teaches or suggests wherein a size and shape of the sampling area is based on at least one of a [See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI…(thus, in order to capture at least a portion of the image containing the region of interest, control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI by reconfiguring at least the position or location of the sampling area or shape or size since regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected.)] 
Regarding claims 4 and 16, Alon, Zhang and Grauer teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Alon and Grauer teach or suggest wherein tracking the first region of interest within the field of view of the second camera comprises/ wherein the one or more computing devices are further configured to: 
obtaining, using the one or more processors, / obtain a fourth image from the first camera[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding at least one of the wide angle camera units 50 viewing the scene around the host vehicle 10. Traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images… Control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140… See Grauer: at least Figs. 1-6 and par. 0024-0028,  0054-0063, regarding The method of FIG. 6 is generally implemented in an iterative manner, such that at least some of the procedures are performed repeatedly or continuously, in order to keep imaging the surrounding environment for at least a selected duration. In procedure 260, a detection characteristic of the main detection unit and/or the auxiliary detection unit is adaptively controlled, based on information obtained from the emission-based image and/or the reflection-based image.  Referring to FIGS. 1 and 3, controller 106 sets or adjusts at least one detection characteristic relating to main detection unit 130 and/or auxiliary detection unit 140, based on the processing of reflection-based image 170 and emission-based image 180.  For example, controller 106 may modify at least one operating parameter of main detection unit 130, such as a gating/imaging parameter of light source 102 and/or image sensor 105…(As shown from Fig. 6, after adaptively controlling the detection characteristics, another reflection-based image and an emission-based image can be acquired in an iterative manner. Thus one or more images can be captured before and after the reconfiguring of the respective cameras)]; 
comparing, using the one or more processors, / compare the first and the fourth image [See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding at least one of the wide angle camera units 50 viewing the scene around the host vehicle 10. Traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images…Image frame 51 is captured by camera 50. Processor 120 processes image frames (51 and 61) to detect and record traffic law violation events. Control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV… Methods according to different embodiments of the present invention analyze in real time image frames 51, using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated…(thus, incoming captured images are compared or analyzed for detecting target vehicles or pedestrians as an example) See Grauer: at least Figs. 1-6 and par. 0024-0028,  0054-0063, regarding The method of FIG. 6 is generally implemented in an iterative manner, such that at least some of the procedures are performed repeatedly or continuously, in order to keep imaging the surrounding environment for at least a selected duration. In procedure 260, a detection characteristic of the main detection unit and/or the auxiliary detection unit is adaptively controlled, based on information obtained from the emission-based image and/or the reflection-based image.  Referring to FIGS. 1 and 3, controller 106 sets or adjusts at least one detection characteristic relating to main detection unit 130 and/or auxiliary detection unit 140, based on the processing of reflection-based image 170 and emission-based image 180.  For example, controller 106 may modify at least one operating parameter of main detection unit 130, such as a gating/imaging parameter of light source 102 and/or image sensor 105…(As shown from Fig. 6, after adaptively controlling the detection characteristics, another reflection-based image and an emission-based image can be acquired in an iterative manner. Thus one or more images can be captured before and after the reconfiguring of the respective cameras)]; and 
determining, using the one or more processors, / determine in dependence on the comparison, whether the first region of interest has moved within the field of view of the second camera[See Alon: at least Figs. 1-13 and  par. 0045-0047, 0049, 0058-0059, 0061-0062 regarding control unit 125 of processor 120 operationally controls cameras 50 to continuously acquire and store video images in memory 140, and control unit 126 of processor 120 operationally controls cameras 60 to aim to a ROI, acquire and store video images of the ROI in memory 140. Violation data controller 128 of processor 120 collects available relevant data such as the speed of host vehicle 10, geographical location, time and other available relevant data and stores the collected data in memory 140… traffic law violation detection and recording system 100 automatically detects traffic law violation events using analyzer 122. Analyzer 122 automatically detects vehicles as they enter the FOV. In embodiments of the present invention, cameras control 126 aims narrow cameras 60 towards ROI of detected vehicles. In embodiments of the present invention, traffic law violation detection and recording system 100 automatically analyzes images of ROI to identify the traffic law violator, using analyzer 124… When target vehicle 30 is detected in viewing zone 52a, one or more ROIs are identified in the image frames acquired by camera 50a. Camera 60a is then directed to a selected ROI (towards direction of directional line 32) to acquire a close-up image of the selected ROI. Reference is also made to FIG. 11, which is a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. While cameras 50 are typically affixed to host vehicle 10 and all parameters are fixed and known (from a one time calibration procedure), cameras 60 can typically move in the PAN (.theta.) and TILT directions, such that they can be quickly aimed to acquire a close-up image of the selected ROI... Cameras 60 have typically a very narrow FOV and a large PAN moving range typically enables to acquire a close-up image of all or most of the FOV of a corresponding wide angle camera 50…(thus, based on the comparison on the images, if the region of interest has moved within the FOV of the image sensor is also determined) See Grauer: at least Figs. 1-6 and par. 0024-0028,  0054-0063, regarding The method of FIG. 6 is generally implemented in an iterative manner, such that at least some of the procedures are performed repeatedly or continuously, in order to keep imaging the surrounding environment for at least a selected duration...(As shown in Fig. 6, regions of interest are detected and processed while they are presented in the acquired reflection-based images and the acquired emission-based images)].
Regarding claim 5 and 17, Alon, Zhang and Grauer teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Alon teaches or suggests wherein tracking the first region of interest within the field of view of the second camera comprises / wherein the one or more computing devices are further configured to: determining, using the one or more processors, a speed and direction in which the first camera and second camera are traveling relative to the first region of interest / determine a speed and direction in which the first and second camera is traveling relative to the region of interest, and wherein reconfiguring, using the one or more processors, the second camera to capture images of a sampling area containing the first  region of interest comprises reconfiguring one or more of a size, shape, and location of the sampling area in dependence on the determined speed and direction / reconfigure one or more of a size, shape, and location of the sampling area in dependence on the determined speed and direction [See Alon: at least Figs. 1-13 and par. 0008, 0021-0023, 0045-0046,0064-0075,0103 regarding the traffic law violation detection and recording system and methods detect target vehicles in a series of image frames obtained from one or more cameras and records video and relevant data to provide evidentiary records for traffic violation event. The recorded video of a traffic law violation event typically includes several seconds before the traffic law violation event and a few seconds after the conclusion of the traffic law violation event. The relevant data may include the host vehicle speed, geographical location, time, close-up image of ID object, or any other relevant data… The traffic law violation detection and recording system further includes at least one and preferably two narrow angle cameras to record close-up images of one or more identification (ID) features of a detected traffic violation vehicle. The ID objects can be the detected vehicle, the license plate of the detected vehicle, the driver of the detected vehicle and/or any other evidentiary object. The narrow angle cameras can typically move in the PAN direction or PAN and TILT directions, such that they can be quickly aimed to acquire a close-up image of a selected. ID object.   …For every image, the systems calculates the speed of host vehicle 10 at the time that the image was recorded (e.g. by inputs from the vehicle systems, or by GPS data, or by other means) and the minimum distance L that a following target vehicle 30 must legally keep from the host vehicle 10 at that speed according to local traffic laws. For every image in which the target vehicle is apparent, the system measures (by means of image processing and/or other distance sensors) the distance D between the back of host vehicle 10 and the front of target vehicle 30…(thus, there is a determination of speed and direction of the cameras in the vehicle 10 with respect to a region of interest in order to synchronize the capturing of the region of interest for at least one of the cameras)].
Regarding claims 6 and 18, Alon, Zhang and Grauer teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Alon teaches or suggests wherein the sampling area comprises a buffer region surrounding the first region of interest, and wherein a shape of the buffer region is determined in dependence on a speed and a direction in which the second camera is traveling relative to the first region of interest / wherein the sampling area comprises a buffer region surrounding the region of interest, and wherein a shape of the buffer region is based on a speed and a direction in which the second camera is traveling relative to the first region of interest [See Alon: at least Figs. 1-13 and par. 0008, 0021-0023, 0045-0046,0058, 0064-0075,0103 regarding the traffic law violation detection and recording system and methods detect target vehicles in a series of image frames obtained from one or more cameras and records video and relevant data to provide evidentiary records for traffic violation event. The recorded video of a traffic law violation event typically includes several seconds before the traffic law violation event and a few seconds after the conclusion of the traffic law violation event. The relevant data may include the host vehicle speed, geographical location, time, close-up image of ID object, or any other relevant data… The traffic law violation detection and recording system further includes at least one and preferably two narrow angle cameras to record close-up images of one or more identification (ID) features of a detected traffic violation vehicle. The ID objects can be the detected vehicle, the license plate of the detected vehicle, the driver of the detected vehicle and/or any other evidentiary object. The narrow angle cameras can typically move in the PAN direction or PAN and TILT directions, such that they can be quickly aimed to acquire a close-up image of a selected. ID object.   …For every image, the systems calculates the speed of host vehicle 10 at the time that the image was recorded (e.g. by inputs from the vehicle systems, or by GPS data, or by other means) and the minimum distance L that a following target vehicle 30 must legally keep from the host vehicle 10 at that speed according to local traffic laws. For every image in which the target vehicle is apparent, the system measures (by means of image processing and/or other distance sensors) the distance D between the back of host vehicle 10 and the front of target vehicle 30…(thus, there is a determination of speed and direction of the cameras in the vehicle 10 with respect to a region of interest in order to synchronize the capturing of the region of interest for at least one of the cameras and the region that is going to be covered by the camera when capturing the region of interest)].
Regarding claim 7, Alon, Zhang and Grauer teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Alon teaches or suggests wherein the first region of interest contains text, and the method further comprises: obtain one or more of a latitude, longitude or altitude position of a vehicle comprising the first and second camera from a GPS receiver [See Alon: at least Figs. 1-13 and par. 0008, 0021-0023, 0025, 0043-0046,0058, 0061-0075, 0087, 0103 regarding the ID objects can be the detected vehicle, the license plate of the detected vehicle, the driver of the detected vehicle and/or any other evidentiary object. A region in an image frame containing one or more ID objects is referred to as a region of interest ( ROI). …(A license plate can be considered as region of interest comprising text. )… Further on,  traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images, detecting and recording traffic violation events data including video images, before, during and after a traffic violation event, and available relevant data such the speed of host vehicle 10 (for example from the CAN bus of host vehicle 10), geographical location and time (for example from a GPS), and other available relevant data.(thus, GPS information including geographical location can be obtained)].
Further on, Alon teaches or suggests interpreting, using the one or more processors, the text contained within the first region of interest by using the high-resolution image; and verifying, using the one or more processors, one or more of the latitude, longitude or altitude of the vehicle in dependence on the interpreted text[See Alon: at least Figs. 1-13 and par. 0008, 0021-0023, 0025, 0043-0046,0058, 0061-0075, 0087, 0103 regarding the ID objects can be the detected vehicle, the license plate of the detected vehicle, the driver of the detected vehicle and/or any other evidentiary object. A region in an image frame containing one or more ID objects is referred to as a region of interest ( ROI). …(A license plate can be considered as region of interest comprising text. )… Further on,  traffic law violation detection and recording system 100 also includes a processor 120 for controlling the cameras (50 and 60), acquiring the images, detecting and recording traffic violation events data including video images, before, during and after a traffic violation event, and available relevant data such the speed of host vehicle 10 (for example from the CAN bus of host vehicle 10), geographical location and time (for example from a GPS), and other available relevant data.(thus, GPS information including geographical location can be obtained)… An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc.(thus, the license plate of the vehicle is interpreted and the georeferenced information is verified since relevant data such as the geographical information can be obtained for regions of interest containing the license plate)]. 
Regarding claims 8 and 20, Alon, Zhang and Grauer teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Alon and Zhang teach or suggest further comprising: combining, using the one or more processors, the high-resolution image of the first region of interest with one or more images captured by the first camera to form an enhanced full-frame image / wherein the one or more computing devices are further configured to: combine the high-resolution image of the first region of interest with one or more images captured by the first camera to form an enhanced full-frame image [See Alon: at least Figs. 10-11 and par. 0005, 0058 regarding a perspective view illustration of an embodiment of an example target vehicle 30 and examples of ROIs 64 and 66 and 38 to be recorded when a traffic law violation event is detected. An ROI, which can help identify the traffic law violator, is selected from a group of regions in an image frame 54, acquired by a camera 50, the group including regions containing identifying objects (hereinafter refer to as "ID objects") license plate 35 of vehicle 30, driver 37 of vehicle 30, close-up image 38 of vehicle 30 and/or any feature that can be selected. Other data that provide identification or evidentiary information of the traffic violation event can also be found in frame 54, such as the make of vehicle 30, the position of vehicle 30 on road 20 relative to lane markings 22 etc. The wide field of view image having a high resolution. See Zhang: at least Figs. 1-8 and par. 0021-0026, 0033, 0038-0043 regarding for example,  FIG. 6 illustrates a plurality of image frames 502, 504 and 506 captured by the rear-view camera device 16 of FIG. 1 representing a FOV rearward of the vehicle. While three image frames are depicted any number of image frames can be selected. Each of the image frames 502, 504, 506 includes a region of interest 505 encompassing a target vehicle travelling behind the subject vehicle, e.g., vehicle 10 of FIG. 1. In the illustrated embodiment, the second image frame 504 is captured later in time than the first image frame 502, and the third image frame 506 is captured later in time than the second image frame 504. Referring to the first and second image frames 502, 504, respectively, the target vehicle within the region of interest 505 is closer in the second image frame than that of the first image frame. Thus, the target vehicle is moving. Referring to the second and third image frames 504, 506, respectively, the target vehicle within the region of interest 505 is closer in the third image frame 506 than that of the second image frame 504. Thus, the position of the target vehicle within the region of interest 505 has moved in each of the first, second and third image frames 502-506 due to the target vehicle moving faster than the subject vehicle in the illustrated embodiment… FIG. 7 illustrates an exemplary controller 700 executed by the processor 22 of FIG. 1 for applying temporally-implemented super-resolution to a plurality of image frames…With the differences removed from the plurality of input image frames and the feature points remaining, multi-frame super-resolution can be applied among the plurality of input images at the multi-frame super-resolution module 614 to generate a resulting image frame having enhanced resolution. Also, FIG. 8 illustrates an exemplary flowchart 800 illustrating a non-limiting embodiment of spatially-implemented super-resolution and temporally-implemented super-resolution applied in combination to a plurality of image frames captured by a camera device… Spatially-implemented super-resolution is applied to each input image frame on an individual basis as depicted by dashed boxes 910, 910', 910''. For each input image frame 902, 902', 902'', the region of interest can be identified requiring resolution related to detail per pixel to be increased and spatially-implemented super-resolution can be applied to the region of interest in each input image frame 902, 902', 902'' to enhance image sharpness within each region of interest. Spatially-enhanced input image frames 904, 904', 904'' are generated subsequent to applying the spatially-implemented super-resolution to each of the input image frames 902, 902', 902''…].

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ALON(US 2011/0234749 A1)(hereinafter Alon) in view of ZHANG et al.(US 2014/0193032 A1)(hereinafter Zhang) in further view of Grauer(US 2017/0270375 A1)(hereinafter Grauer) and in further view of LEE et al.(US 2014/0132735 A1)(hereinafter Lee).
Regarding claim 2, Alon, Zhang and Grauer teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Alon, Zhang and Grauer do not explicitly disclose wherein the first image was captured at a first rate and the plurality of images captured by the second camera were captured at a second rate, the second rate being faster than the first rate.
However, adjusting or configuring the frame rate of a camera to capture images at a higher rate than other camera in the camera system was well known in the art at the time of the invention was filed as evident from the teaching of Lee [See Lee: at least par. 0147-0156, 0162-0163, 0165 regarding the controller 180 or 280 may control application of different resolution and frame rate settings. In this case, the controller 180 or 280 may control generation of images having a high resolution and a high frame rate based on images acquired from a camera module to which a low-resolution and high-frame rate shot condition has been applied in the image combining step S930. For example, at least one of the plurality of camera modules 121 may acquire an image under a low-resolution, fast-shot condition and at least one of the plurality of camera modules 121 may acquire an image under a high-resolution slow-shot condition… Since the array camera 100 includes the plurality of camera modules 121, it may capture images under more different shot conditions and combine them… In this case, the camera modules 121 may acquire images having different frame rates as well as different resolutions, thereby producing images at various timings… (Thus, one of the camera can be configured to capture images at a faster rate than the other camera)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alon, Zhang and Grauer with Lee teachings by including “wherein the first image was captured at a first rate and the plurality of images captured by the second camera were captured at a second rate, the second rate being faster than the first rate” because this combination will have the advantage of providing a scheme to configure camera settings such as the frame rate when capturing images [See Zhang: at least Figs. 1-8 and par. 0021-0026, 0033, 0038-0043].
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ALON(US 2011/0234749 A1)(hereinafter Alon) in view of ZHANG et al.(US 2014/0193032 A1)(hereinafter Zhang) in further view of Grauer(US 2017/0270375 A1)(hereinafter Grauer) and in further view of Olmstead et al.(US 2018/0218224 A1)(hereinafter Olmstead).
Regarding claim 21, Alon, Zhang and Grauer teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Further on, Alon and Grauer teach or suggest  further comprising ranking the one or more regions of interest in dependence on one or more of a respective color, and contrast of each region of interest[See Alon: par. 0011, 0017 regarding the array of cameras includes: (i) at least 4 wide angled cameras positioned to view primary relative directions and provide a substantially 360 degrees  field of view for detecting an object within the field of view; and (ii) at least one narrow angled camera operable to rotate in order to provide a plurality of close up images of at least one identification feature of the detected object, where the detected object is a vehicle or person and the identification feature is a license place, face, vehicle model and vehicle color. See Grauer: par. 0005, 0006, 0009, 0045, 0047, 0048].
Alon, Zhang and Grauer do not explicitly disclose further comprising ranking the one or more regions of interest in dependence on one or more of a respective size of each region of interest.  
However, ranking, classifying or prioritizing regions of interest in dependence of size of the region of interest was well known in the art at the time of the invention was filed as evident from the teaching of Olmstead[See at least par. 0100,0103, 0124-0125 regarding the object tracking system 114 may employ three-dimensional images and/or structured light to determine a set of values that define the shape and size of the object(s).  Also for example, the object tracking system 114 may employ color image processing to identify unique graphical elements, text and/or symbols on the objects.  The object tracking system 114 may use various machine-vision techniques (e.g., Sobel filter) on image data, and/or may use various parcel dimensioning techniques to identify objects as corresponding to a particular class of objects (e.g., restricted sale items such as a case of beer, carton of cigarettes).  The object tracking system 114 may query a database that stores relationships between characteristic object shapes and dimensions and object descriptors, identifiers or other information specific to the type of object (e.g., price, manufacturer, model, SKU, age restrictions on sale of the product, special promotions, discounts, tax status)… a processor-based device that identifies regions-of-interest (ROI) that correspond to objects or items in motion, and which executes a background task that slowly pans through the field-of-view to handle the static objects, and a foreground task that captures images of the regions-of-interest (ROI).  The processor-based device may employ various parameters and thresholds to identify the regions-of-interest, for example motion, direction of motion, speed (e.g., motion above a first threshold rate), etc. Further, processing in the foreground task may be prioritized based on various criteria, for instance prioritized in order of: speed of motion and/or prioritized by size of object or item.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alon, Zhang and Grauer with Olmstead teachings by including “further comprising ranking the one or more regions of interest in dependence on one or more of a respective size of each region of interest” because this combination will have the advantage of providing a method to rank, classify or prioritize regions of interest in terms of their color.


Allowable Subject Matter
11.	Claims 9-12 are allowed.
12.	Claim 9 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
	“configuring, using the one or more processors, a second camera on the moving vehicle to capture partial frame images of one or more sampling areas each containing one or more of the identified plurality of regions of interest, wherein a combined area of the one or more sampling areas consists of some, but not all, of a field of view of the second camera, and wherein the one or more regions of interest are selected based on a ranking of the identified plurality of regions of interest in accordance with at least semantic content contained within each of the plurality of regions of interest”, along with all the other limitations as recited in claim 9(Please refer to Non-final rejection dated 5/28/2021).

13.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
References cited, not relied upon
14.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ozer(US 7,526,102 B2)
Goyal et al.(US 9,549,125 B1)
Au et al.(US 2006/0227997 A1)
Timmons et al.(US 2011/0190972 A1)

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482   

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482